Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20                 PageID.1         Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

     INTEGON NATIONAL INSURANCE COMPANY,

                                                          Case No.
           Plaintiff,                                     Hon.
     v.

     52 SOLUTIONS LLC and
     JAMES BERNS, an individual,

          Defendants.
     __________________________________________________________

     ADAM K. GORDON (P45106)
     SAMANTHA N. BOYD (P80064)
     VANDEVEER GARZIA, P.C.
     Attorney for Plaintiff
     840 W. Long Lake Road
     Suite 600
     Troy, MI 48098
     248-312-2800/248-879-0042 (fax)
     adamgordon@vgpclaw.com
     sboyd@vgpclaw.com
     ___________________________________________________________

                         There is another civil action between the parties arising
                         out of the same transaction or occurrence as alleged in
                         the complaint pending in this court, having been filed in
                         the United States District Court, Eastern District of
                         Michigan, Southern Division, assigned to Judge
                         Terrence G. Berg and given the docket number 2:19-cv-
                         13172-TGB-EAS.


                        COMPLAINT FOR DECLARATORY RELIEF

           Plaintiff, INTEGON NATIONAL INSURANCE COMPANY, by and

     through its attorneys, VANDEVEER GARZIA, P.C., by ADAM K.
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20   PageID.2   Page 2 of 10


     GORDON, and for its Complaint for Declaratory Judgement against the

     above named Defendants, pursuant to the provision of U.S.C. 28 § 1332,

     based upon the fact the parties to this action are diverse as it relates to

     citizenship and the amount in controversy in the underlying action exceeds

     Seventy Five Thousand ($75,000.00) Dollars, states as follows:

        I. PARTIES, JURISDICATION AND VENUE

           1.    Plaintiff, Integon National Insurance Company (“Integon”), is a

     North Carolina Corporation, licensed to conduct business in Michigan,

     with its principal place of business located in the city of Winston-Salem,

     State of North Carolina.

           2.    Based upon information and belief, 52 Solutions, LLC was at

     the time of the commencement of this action and at all times prior and

     subsequent thereto, a corporation duly created and organized by and

     under the laws of the State of Florida, and by virtue of said incorporation

     was and is a resident of the State of Florida.

           3.    Based upon information and belief, James Berns is an

     individual over the age of eighteen years and is believed to be a resident

     and citizen of the State of Michigan.

           4.    Pursuant to the provisions in the United States Code, the

     United States District Court has original jurisdiction over all civil actions

     wherein the matter in controversy exceeds the sum or value of Seventy

                                             2
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20    PageID.3   Page 3 of 10


     Five Thousand ($75,000.00) Dollars exclusive of interests and costs and

     is between citizens of different states pursuant to 28 U.S.C § 1332.

           5.    In this matter, the parties to this action are diverse pursuant to

     28 U.S.C § 1332, in that Integon, the Plaintiff herein, is a North Carolina

     corporation, and was at the time of the commencement of this action and

     at all times subsequent thereto, a corporation created and organized

     under the laws of North Carolina, and was and is a resident of the State of

     North Carolina, and was not and is not a corporation created or organized

     under the laws of the State of Michigan, and was not and has never been

     a resident or citizen of the State of Michigan.

           6.    That Integon is diverse as to all of the Defendants in this case

     thereby satisfying the diversity requirement of citizenship as set forth in 28

     U.S.C § 1332.

           7.    That the amount in controversy in this action is in excess of

     Seventy Five Thousand ($75,000.00) Dollars, exclusive of interests and

     costs, in that the damages claimed in the underlying litigated matter giving

     rise to the need for this Declaratory Judgment action, as pled in the

     Complaint filed by or on behalf of 52 Solutions, LLC are in excess of One

     Million Seven Hundred Sixty Five Thousand Three Hundred Sixty Eight

     Dollars and Eighty Cents ($1,765,368.80).

           8.    Based upon the fact that diversity of citizenship exists and the

                                           3
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20    PageID.4   Page 4 of 10


     amount in controversy exceeds Seventy Five Thousand ($75,000.00)

     Dollars, exclusive of interests and costs, jurisdiction is appropriate in the

     United States District Court pursuant to the provision of 28 U.S.C § 1332.

        II. GENERAL ALLEGATIONS

           9.    That Plaintiff incorporates by reference the allegations set forth

     in paragraphs 1 through 8 of this Complaint as those fully set forth herein

     word for word.

           10.   That, based upon information and belief, on or about October

     12, 2018, it has been alleged that James Berns was operating a vessel in

     transit from St. Clair Shores, Michigan to Florida in consideration for a fee

     and other valuable consideration paid (or to be paid) by JBYS when the

     vessel allegedly grounded and/or struck a submerged object resulting in

     damage to a vessel identified as an Absolute 52 Fly, Serial Number IT-

     ABSBB620B818/US-AOABB620B818 constructed in Emilia Romagna,

     Italy for Absolute of Americas, Inc.

           11.   That on or about October 12, 2018, James Berns had a

     homeowner’s insurance policy issued by Integon National Insurance

     Company for the policy period March 15, 2017 through March 15, 2018,

     bearing Policy No. 2004787193 and attached hereto as Exhibit A.

           12.   That on or about October 28, 2019, 52 Solutions, LLC filed a

     Complaint against multiple Defendants including James Berns pursuant to

                                            4
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20    PageID.5    Page 5 of 10


     various theories of liability including breach of bailment, negligent

     operation of vessel, violation of the Michigan Consumers Protection Act,

     intentional      misrepresentation/fraudulent      inducement,       negligent

     misrepresentation, negligently providing information for the guidance of

     others, negligence, breach of contract, breach of UCC Express Warranty,

     breach of UCC and Magnuson-Moss Expressed Written Warranty, breach

     of UCC and Magnuson-Moss Implied Warranty of Merchantability and

     Usage of Trade, breach of UCC and Magnuson-Moss Implied Warranty of

     Fitness for Particular Purpose and false and/or misleading advertising.

           13.     On or about December 4, 2019, James Berns submitted the

     Complaint for damages under theories of liability previously stated herein

     to Integon for defense and indemnification.

           14.     That Integon issued a residential homeowner’s insurance

     policy for the residence of James Berns located in the city of Sterling

     Heights and State of Michigan.

        III. DECLARATORY RELIEF

           15.     That Plaintiff incorporates by reference paragraphs 1 through

     14 as those set forth herein word for word.

           16.     That the property damage coverages relevant to the policy of

     insurance at issue are not applicable due to exclusions including but not

     limited to losses caused directly or indirectly by neglect.

                                            5
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20      PageID.6   Page 6 of 10


             17.   That property damage coverages are further excluded due to

     the fact James Berns did not have an insurable interest in the vessel

     under his operation and control at the time of the loss at issue.

             18.   That property damage coverages are excluded due to the fact

     James Berns failed to provide prompt notice to Integon after the claimed

     loss.

             19.   That property damage coverages are not applicable due to the

     fact, in the context of the underlying claim, it is alleged James Berns

     engaged in fraudulent conduct and/or intentionally concealed or

     misrepresented material facts or circumstances including (but not

     necessarily limited to) an alteration of electronic chart data identifying the

     location of the vessel at issue at the time of the incident as alleged in the

     underlying Complaint.

             20.   That the policy of insurance at issue does not afford coverage

     for personal liability due to specific exclusions for watercraft liability due to

     the fact the watercraft was being used for a “business” purpose:

             A. “Watercraft liability”

                1. Coverages E and F do not apply to any “watercraft liability” if,

                   at the time of an “occurrence”, the involved watercraft is being:

                                                 …

                     d. used for “business” purpose.

                                             6
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20    PageID.7     Page 7 of 10


              3. “Business” means:

                 a. A trade, profession or occupation engaged in on a full time,
                    part time or an occasional basis (emphasized added).


           Furthermore, the homeowners insurance policy at issue excludes

     the liability coverage for professional services as follows:

           1. Professional services
              “bodily injury” or “property damage” arising out of the rendering of
              or failure to render professional services”. In addition to the
              aforementioned, liability coverages are excluded for damages for
              liability:

                 b. Under any contract or agreement entered into by a
                    “insured”.

           21.   Insurance policies are contracts to which well settled

     principles of construction apply. McKusick v Travelers Indemnity Co., 246

     Mich App 329, 332 (2001).

           22.   As a contract, an insurance policy must be read as a whole to

     discern and effectuate the parties’ intent. Id.

           23.   Where an insurance policy’s terms are not ambiguous, a Court

     may not create an ambiguity where none otherwise exist. Farm Bureau

     Mutual Insurance Co. v Nikkel, 460 Mich 558, 568 (1999).

           24.   Clear and specific exclusion from coverage must be given

     effect less an insurance company become liable for risks it did not

     assume. McGuirk v Meridian Mutual Insurance Co., 220 Mich App 347,


                                           7
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20   PageID.8   Page 8 of 10


     353 (1996).

           25.     Exclusions limit the scope of coverage provided and are to be

     read with the insuring agreement in independently of every other

     exclusion.     State Farm Mutual Automobile Insurance Co. v Roe (on

     rehearing), 226 Mich App 258, 263 (1997).

           26.     Coverage under an insurance policy is lost of any exclusion in

     the policy applies to a particular claim. Sentry Surety Co. v Charron, 230

     Mich App 79, 83 (1998).

           27.     Based upon the definitions, insuring provisions and exclusions

     as set forth in the homeowner insurance policy at issue, Integon seeks a

     declaration of its right to deny defense or indemnity of James Berns as a

     result of the incident allegedly occurring on or about October 12, 2018

     resulting in damage to a 52 foot vessel under the operation and control of

     James Berns on the Hudson River in New York while in route from St.

     Clair Shores, Michigan to Florida.

           WHEREFORE, INTEGON NATIONAL INSURANCE COMPANY,

     respectfully requests this Honorable Court enter a declaratory judgement

     stating:

           a.      That Integon National Insurance Company Policy No.
                   200478713 issued to Defendant James Berns does not
                   provide any insurance coverage for the incident allegedly
                   occurring on or about October 12, 2018 as set forth in
                   greater detail herein.

                                           8
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20   PageID.9   Page 9 of 10




           b.   That Integon National Insurance Company has no duty to
                indemnify or pay any damages imposed by way of
                settlement and/or judgment against James Berns arising
                out of the incident allegedly occurring on or about
                October 12, 2018 as set forth in greater detail herein.

           c.   That Integon National Insurance Company has no duty to
                defend James Berns, or to reimburse him for defense
                costs, interests, attorney fees or any other costs in
                connection with any law suit arising out of an incident
                allegedly occurring on or about October 12, 2018 as set
                forth in greater detail herein.

           d.   That Integon National Insurance Company is entitled to
                all further relief that is just and proper.

                                       Respectfully submitted,

                                       VANDEVEER GARZIA, P.C.


                                       By:_/s/ Adam K. Gordon_________
                                       ADAM K. GORDON (P45106)
                                       SAMANTHA N. BOYD (P80064)
                                       VANDEVEER GARZIA, P.C.
                                       Attorney for Plaintiff
                                       840 W. Long Lake Rd., Ste. 600
                                       Troy, MI 48098-6340
                                       (248) 312-2800
     Dated: March 12, 2020




                                         9
Case 2:20-cv-10687-GCS-RSW ECF No. 1 filed 03/13/20                                  PageID.10          Page 10 of 10


                                                       PROOF OF SERVICE

                         The undersigned certifies that a copy of the above document was served
                         on the attorneys of record for all parties in this matter by:

                         _____     Hand delivery
                         _____     Facsimile transmission
                         _____     Electronic mail
                         _____     Mailing, by first-class mail with postage fully prepaid
                         _____     Overnight delivery
                         _____     Court’s e-File system

                         to them at their respective business addresses, as disclosed by the
                         pleadings of record, on ___________________________.

                         I declare that the statement above is true to the best of my information,
                         knowledge and belief.

                                ________________________________________________
                                                  TRACY A. ADAIR

      V:\AKG\Berns, James (opinion only)\Pleadings\Declaratory Judgment\Pl's Complaint for Declaratory Relief.doc




                                                                   10
